Title: From Thomas Jefferson to William Pennock, 5 October 1807
From: Jefferson, Thomas
To: Pennock, William


                        
                            Sir
                     
                            Washington Oct. 5. 07
                        
                        I now inclose you an order of the bank US. of this place on that at Norfolk for five hundred Dollars, which,
                            with the remittances made by mr Barnes in Aug. & September pays the last of the three bills of Philip Mazzei on me.
                            these, be so good as to give me in by post at your convenience. I salute you with esteem & respect
                        
                            Th: Jefferson
                     
                        
                    